     Case 2:16-cr-00045-MCE-EFB Document 122 Filed 09/15/20 Page 1 of 1

1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,               No. 2:16-CR-00045-MCE
12                   Plaintiff,
13          v.                                ORDER
14    RALEIGH FIGUERAS,
15                   Defendant.
16

17         Defendant’s Ex Parte Motion for Appointment of Counsel is GRANTED.

18         IT IS SO ORDERED.

19   Dated: September 15, 2020

20

21

22

23

24

25

26

27

28
                                              1
